Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 17 December 2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rotation mechanism in claims 1 and 8 which has been interpreted as a pair of arms and equivalents thereto (see, e.g., para. 53).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,616,451 to Gallez in view of U.S. Patent No. 5,292,419 to Moses et al. 
Regarding claim 1:  Gallez discloses an evaporation source mechanism substantially as claimed and comprising a housing (Fig. 1B, 8’) having a first side (e.g. corresponding to C1) and a second side (e.g. corresponding to C3); wherein the housing is rotatable between a first evaporative configuration and a second evaporative configuration; a first deposition area (area at end of arm corresponding C1) on the first side of the housing configured to temporarily store a first set of one or more sources; a second deposition area (area at end of arm corresponding C3) on the second side of the housing configured to temporarily store a second set of one or more sources; wherein in the first evaporative configurative configuration, the first deposition area is configured for energizing the first set; and wherein in the second evaporative configuration, the second deposition area is configured for energizing the second set.
However, Gallez fails to disclose in the first evaporative configuration the second deposition areas is configured for loading the second set into the second deposition area and in the second evaporative configuration the first deposition areas is configured for loading the first set into the first deposition area.
Moses et al. disclose a source mechanism including a rotatable housing having a first side and a second side and wherein the housing is rotatable between a first vaporization configuration and a second vaporization configuration, wherein in the first vaporization configuration the first deposition area is configured for energizing the first set and the second deposition areas is configured for loading the second set into the second deposition area and in a second vaporization configuration the second deposition area is configured for energizing the second set and the first deposition area is configured for loading the first set into the first deposition area for the purpose of replacing used deposition sources (see, e.g., abstract and column 2, row 63 through column 3, row 3).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Gallez a source mechanism including a rotatable housing having a first side and a second side and wherein the housing is rotatable between a first vaporization configuration and a second vaporization configuration, wherein in the first vaporization configuration the first deposition area is configured for energizing the first set and the second deposition areas is configured for loading the second set into the second deposition area and in a second vaporization configuration the second deposition area is configured for energizing the second set and the first deposition area is configured for loading the first set into the first deposition area in order to replace used deposition sources as taught by Moses et al.
With respect to claim 2, Gallez disclose a rotation mechanism comprising a pair of arms (50 and 50’) attached to a surface of the housing such that the housing is rotatable about the rotation mechanism.
With respect to claim 3, the rotation mechanism comprises a stationary portion (chamber wall 51a) having a pair of arms (50 and 50’) extending therefrom to the surface of the housing.
With respect to claims 4-5, Gallez disclose one or more rotational bearings (51c), wherein the pair of arms, the rotational bearings, the chamber wall are all connected to enable rotation of the In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In the instant case, the rotational bearings provide the necessary rotation of the housing similar to the claimed invention.
With respect to claim 6, in Gallez, the first set and second set of one or more sources each include at least one of:  a crucible/boat/box source (58).
With respect to claim 7, Gallez teaches use of a metal evaporation material.  Examiner also notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Regarding claim 8:  Regarding claim 1:  Gallez discloses a coating system substantially as claimed and comprising:  a vacuum chamber (Fig. 1B, 1); an evaporation source mechanism comprising:  a housing (Fig. 1B, 8’) having a first side (e.g. corresponding to C1) and a second side (e.g. corresponding to C3); a first deposition area (area at end of arm corresponding C1) on the first side of the housing; and a second deposition area (area at end of arm corresponding C3) on the second side of the housing: 

However, Gallez fails to disclose the vacuum chamber having a sealing surface, wherein the housing of the evaporative source mechanism rotatable between the first evaporative configuration and the second evaporative configuration relative to the sealing surface; and wherein in the first evaporative configurative configuration, the first side of the housing is mated with the sealing surface of the vacuum chamber and in the second evaporative configuration, the second side of the housing is mated with the sealing surface of the vacuum chamber.

Moses et al. disclose a coating system comprising a vacuum chamber (1 and 5) having a sealing surface (at 11), wherein a housing (3 and 6 and complementary structures) of an deposition source mechanism rotatable between a first deposition configuration and a second deposition configuration relative to the sealing surface; and wherein in the first deposition configurative configuration, the first side of the housing is mated with the sealing surface of the vacuum chamber and in the second deposition configuration, the second side of the housing is mated with the sealing surface of the vacuum chamber for the purpose of providing a system capable of configured for individual use of and replacement of multiple deposition sources (see, e.g., abstract and column 2, row 63 through column 3, row 3).

 Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Gallez the vacuum chamber having a sealing surface, wherein the housing of the evaporative source mechanism is rotatable between a first evaporative configuration and a second evaporative configuration relative to the sealing surface; and wherein in the first evaporative configurative configuration, the first side of the housing is mated with the sealing surface of the vacuum chamber and in the second evaporative configuration, the second side of the 
With respect to claim 9, in modified Gallez, a port is provided on the sealing surface of the vacuum chamber, wherein in the first evaporative configuration, the first deposition area is attached to the port and in the second evaporative configuration, the second deposition area is attached to the port.
With respect to claim 10, in modified Gallez, in the first evaporative configuration, the port on the vacuum chamber receives an evaporation material from one or more sources (58) in the first deposition area.
With respect to claim 11, in modified Gallez, in the first evaporative configuration, the second deposition area is configured to receive one or more sources comprising an evaporation material.
With respect to claim 12, Gallez disclose the provision of one or more electrical contacts (62-63 and 62’-63’), wherein the one or more electrical contacts are configured to provide power to the evaporative source mechanism when the housing is in the first and second evaporative configurations.  However, Gallez does not teach that the one or more electrical contacts are on the sealing surface of the vacuum chamber.  Nevertheless, the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).   In the instant case, the electrical contacts provide the necessary electricity similar to the claimed invention.
With respect to claims 13 and 14, Gallez disclose a rotation mechanism comprising a pair of arms (50 and 50’) extending from the vacuum chamber to a surface of the housing such that is rotatable about the rotation mechanism relative to the vacuum chamber.
With respect to claim 15, Gallez disclose one or more rotational bearings (51c), wherein the pair of arms, the rotational bearings, the housing and the vacuum chamber are all connected to enable rotation of the housing.  While, the rotational bearings of Gallez are not arranged on the surface of the housing such that the pair of arms connect the vacuum chamber to the rotational bearings (i.e. in between), it is again noted that the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In the instant case, the rotational bearings provide the necessary rotation of the housing similar to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KARLA A MOORE/Primary Examiner, Art Unit 1716